 



EXHIBIT 10.3

 

THE McCLATCHY COMPANY

2012 OMNIBUS INCENTIVE PLAN,
AS AMENDED AND RESTATED AS OF MARCH 23, 2017

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into as of
February 23, 2017 to be effective May 17, 2017 (the “Grant Date”), by and
between THE McCLATCHY COMPANY, a Delaware corporation (the “Company”), and
[_______] (the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company has established THE McCLATCHY
COMPANY 2012 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED AS OF MARCH 23,
2017 (as it may be further amended from time to time, the “Plan”) in order to
provide selected employees of the Company and its Affiliates with an opportunity
to acquire shares of the Company’s Class A Common Stock (“Stock”); and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Restricted Stock Units described
in this Agreement to the Grantee as an inducement to remain in the service of
the Company and as an incentive for extraordinary efforts during such service.

 

NOW, THEREFORE, it is agreed as follows:

 

SECTION 1. GRANT OF RESTRICTED STOCK UNITS.

 

(a)       Grant. The Company hereby grants to the Grantee an award of [_______]
Restricted Stock Units, each such unit representing a share of Stock, subject to
the terms and conditions stated below.

 

(b)       Plan. The Restricted Stock Units under this Agreement are granted
pursuant to the Plan, a copy of which the Grantee acknowledges having received
and read. The provisions of the Plan are incorporated into this Agreement by
reference, and any defined terms not defined herein shall have the meaning
prescribed in the Plan. Notwithstanding any contrary provision of this
Agreement, if the Company’s stockholders do not approve the amendment and
restatement of the Plan within twelve (12) months of the Board’s initial
adoption of the amendment and restatement of the Plan, the Restricted Stock
Units under this Agreement shall be forfeited and terminated, except to the
extent such Restricted Stock Units could have been made under the Plan prior to
such amendment and restatement, as determined and provided by the Committee.

 



1 

 

 

SECTION 2. NO TRANSFER OR ASSIGNMENT OF RESTRICTED STOCK UNITS.

 

To the extent not yet settled, the Restricted Stock Units granted hereunder and
the rights and privileges conferred hereby shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the Restricted Stock Units, or of any right or privilege conferred hereby,
contrary to the provisions hereof, or upon any attempted sale under any
execution, attachment or similar process upon the rights and privileges
conferred hereby, the Restricted Stock Units and the rights and privileges
conferred hereby shall immediately become null and void.

 

SECTION 3. VESTING AND FORFEITURE.

 

(a)       Vesting. So long as the Grantee remains in Service on January 25, 2019
(the “Vesting Date”), these Restricted Stock Units shall become fully vested on
the Vesting Date.

 

(b)       Acceleration Upon Termination on Account of Death or Disability and
Upon Termination Without Cause or Resignation for Good Reason. Notwithstanding
any contrary provision of the Plan or this Agreement (but still subject to
Section 1(b) of this Agreement), the Restricted Stock Units awarded under this
Agreement shall become fully vested in the event, prior to the Vesting Date, the
Grantee terminates employment with the Company on account of death or
Disability, is involuntarily terminated by the Company without Cause, or resigns
from the Company for Good Reason.

 

(i)        Cause. For purposes of this Agreement, “Cause” shall mean (A) a
willful failure by the Grantee to substantially perform the duties of his or her
position with the Company, other than a failure resulting from the Grantee’s
complete or partial incapacity due to physical or mental illness or impairment,
or (B) a willful act by the Grantee which constitutes gross misconduct and which
is materially injurious to the Company. No act, or failure to act, by the
Grantee shall be considered “willful” unless committed without a reasonable
belief that the act or omission was in the Company’s best interest.

 

(ii)       Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following circumstances, without the Grantee’s express
written consent, unless, if correctable, such circumstances are fully corrected
within 30 days of the notice of termination given in respect thereof: (A) a
material diminution in the Grantee’s base compensation; (B) a material
diminution in the Grantee’s authority, duties, or responsibilities; or (C) the
geographic location at which the Grantee performs his or duties as of the date
hereof is changed by a distance of more than 50 miles (except for required
travel on Company business to the extent substantially consistent with the
Grantee’s business travel obligations); provided further that a resignation
shall not be considered to have been on account of Good Reason unless the
Grantee provides the Company not less than 60 days’ advance notice in writing
within 90 days of the initial occurrence of the condition that is the basis for
such Good Reason and the Company does not correct the condition in the time
frame described above.

 

(c)       Acceleration upon Change in Control. Notwithstanding any contrary
provision of the Plan or this Agreement (but still subject to Section 1(b) of
this Agreement), (i) upon a Change in Control in which outstanding awards are
not assumed or substituted for while the Grantee remains in Service, the Grantee
shall immediately become fully vested in the unvested Restricted Stock Units
under this Agreement, and (ii) upon a Change in Control in which outstanding
awards are assumed or substituted for while the Grantee remains in Service, the
unvested Restricted Stock Units shall continue and shall remain subject to the
same terms and conditions as set forth in this Agreement (including the
acceleration set forth in Section 3(b)).

 



2 

 

 

(d)       Forfeiture. If vesting has not otherwise been accelerated as provided
in this Section 3, the Grantee shall immediately forfeit all unvested Restricted
Stock Units awarded under this Agreement upon his or her termination of Service
with the Company.

 

(e)       Leaves of Absence. For purposes of this Agreement, the Grantee’s
Service does not terminate when the Grantee goes on a bona fide leave of absence
that was approved by the Company in writing if the terms of the leave provide
for continued Service crediting, or when continued Service crediting is required
by applicable law. The Grantee’s Service terminates in any event when the
approved leave ends unless the Grantee immediately returns to active employee
work. The Committee determines, in its sole discretion, which leaves count for
this purpose, and when the Grantee’s Service terminates for all purposes under
the Plan.



 

SECTION 4. STOCKHOLDER RIGHTS.

 

The Grantee will have no rights as a stockholder unless and until the Grantee
becomes vested in accordance with Section 3, thereby becoming the holder of
record of shares of Stock upon delivery of the Stock. In accordance therewith,
the Grantee shall not be credited with Dividend Equivalent Rights on the
Restricted Stock Units to the extent of dividends issued on shares of Stock.

 

SECTION 5. SETTLEMENT OF RESTRICTED STOCK UNITS.

 

(a)       Delivery of Shares of Stock. In the event the Grantee becomes fully
vested in the Restricted Stock Units under this Agreement, the Restricted Stock
Units shall be settled by delivery of shares of Stock in respect of each
Restricted Stock Unit, and except as required below in Section 5(b), the earlier
of the Vesting Date or the date on which the vesting is accelerated pursuant to
Sections 3(b) or 3(c), as applicable, shall be the record date of Grantee’s
ownership of the shares of Stock. Any fractional shares shall be delivered in
cash. The certificates for the shares of Stock so delivered may be recorded
using the book-entry method of recording share issuance and dividends.

 

(b)       Delayed Delivery. Delivery of Stock shall be delayed to the extent the
Committee reasonably anticipates that making payment would violate Federal
securities laws or other applicable law, in which case the Stock shall instead
be delivered at the earliest date at which the Committee reasonably anticipates
that undertaking the delivery will not give rise to the violation just
described.

 



3 

 

 

SECTION 6. LEGALITY OF INITIAL ISSUANCE.

 

No shares of Stock shall be issued upon the vesting of this Award unless and
until the Company has determined that:

 

(a)       The Company and the Grantee have taken any actions required to
register the shares of Stock under the Securities Act or to perfect an exemption
from the registration requirements thereof;

 

(b)       Any applicable listing requirement of any stock exchange on which the
Stock is listed has been satisfied; and

 

(c)       Any other applicable provision of Applicable Law has been satisfied.

 

SECTION 7. NO REGISTRATION RIGHTS.

 

The Company may, but shall not be obligated to, register or qualify the sale of
the shares of Stock under the Securities Act or any other applicable law. The
Company shall not be obligated to take any affirmative action in order to cause
the sale of the shares of Stock under this Agreement to comply with any
Applicable Law.

 

SECTION 8. RESTRICTIONS ON TRANSFER OF SHARES OF STOCK.

 

Regardless of whether the offering and sale of the shares of Stock under the
Plan have been registered under the Securities Act or have been registered or
qualified under the securities laws of any state, the Company may impose
restrictions upon the sale, pledge or other transfer of such shares of Stock
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Securities
Act, the securities laws of any state or any other law.

 

SECTION 9. ADJUSTMENT OF STOCK.

 

(a)       General. If the number of outstanding shares of common stock is
increased or decreased or the shares of common stock are changed into or
exchanged for a different number or kind of Stock or other securities of the
Company on account of any recapitalization, reclassification, stock split,
reverse split, combination of Stock, exchange of Stock, stock dividend or other
distribution payable in capital stock, or other increase or decrease in such
Stock effected without receipt of consideration by the Company occurring after
the Grant Date, the Committee shall make appropriate adjustments in the number
of shares of Restricted Stock Units covered by this grant.

 

(b)       Merger or Reorganization. In the event that the Company is a party to
a merger or other reorganization, this grant shall be subject to the agreement
of merger or reorganization. Such agreement may provide, without limitation, for
the assumption of this grant by the surviving corporation or its parent, for its
continuation by the Company (if the Company is a surviving corporation) or for
settlement in cash.

 



4 

 

 

(c)       Reservation of Rights. Except as provided in this Section 9, the
Grantee shall have no rights by reason of any subdivision or consolidation of
shares of Stock of any class, the payment of any stock dividend or any other
increase or decrease in the number of shares of Stock of any class. Any issue by
the Company of shares of Stock of any class, or securities convertible into
shares of Stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Restricted Stock Units
subject to this grant. The award of this grant shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

SECTION 10. CERTAIN CUT-BACK OF PAYMENTS.

 

Notwithstanding anything to the contrary in this Agreement, if payments made
pursuant to this Agreement are considered “parachute payments” under Code
Section 280G, then the sum of such parachute payments plus any other payments
made by the Company to the Grantee which are considered parachute payments shall
be limited to the greatest amount which may be paid to the Grantee under Code
Section 280G without causing any loss of deduction to the Company under such
section; but only if, by reason of such reduction, the Committee reasonably
determines that the net after tax benefit of Grantee shall exceed the net after
tax benefit if such reduction were not made.  The Company shall accomplish any
such reduction required pursuant to this Section 10 by first reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any accelerated
vesting of Performance-Based Awards, then by reducing or eliminating any
accelerated vesting of Options or SARs, then by reducing or eliminating any
accelerated vesting of Restricted Stock or Restricted Stock Units, then by
reducing or eliminating any other remaining parachute payments.

 

SECTION 11. MISCELLANEOUS PROVISIONS.

 

(a)       Withholding Taxes. In the event that the Company determines that it is
required to withhold foreign, federal, state or local tax as a result of the
vesting of Restricted Stock Units and delivery of shares of Stock pursuant to
this Agreement, the Grantee, as a condition to the vesting of the Restricted
Stock Units, shall make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements. Satisfactory arrangements shall include
share withholding and/or delivery of previously owned shares of Stock in an
amount equal to the applicable withholding or other taxes due. Notwithstanding
the foregoing, the Company may, in its sole discretion, elect to satisfy all
applicable withholding requirements by share withholding without the Grantee’s
consent.

 

(b)       No Employment Rights. Nothing in this Agreement shall be construed as
giving the Grantee the right to be retained as an employee or in any Service
capacity. The Company reserves the right to terminate the Grantee’s service at
any time and for any reason.

 

(c)       Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail
with postage and fees prepaid and addressed to the party entitled to such notice
at the address shown below such party’s signature on this Agreement, or at such
other address as such party may designate by 10 days’ advance written notice to
the other party to this Agreement.

 



5 

 

 

(d)       Consent to Electronic Delivery. The Company may choose to deliver
certain statutory materials relating to the Plan in electronic form. By
accepting the Restricted Stock Units, Grantee agrees that the Company may
deliver the Plan prospectus and the Company’s annual report to the Grantee in
electronic format. If at any time the Grantee prefers to receive paper copies of
such documents, as the Grantee is entitled to, the Company will provide copies.
Request for paper copies of such documents may be made to the Secretary of the
Company at 916-321-1828 or bmcconkey@mcclatchy.com.

 

(e)       Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.

 

(f)       Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

 

(g)        Code Section 409A. It is intended that this Agreement comply with
Section 409A of the Code (“Section 409A”) to the extent subject thereto, and,
accordingly, to the maximum extent permitted, the Agreement shall be interpreted
and administered to be in compliance with Section 409A. To the extent that the
Company determines that the Grantee would be subject to the additional taxes or
penalties imposed on certain nonqualified deferred compensation plans pursuant
to Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional taxes or penalties. The Company shall determine the nature of
any such amendment. Notwithstanding anything to the contrary in this Agreement,
for purposes of any provision of this Agreement providing for the delivery of
any shares of Stock upon or following a termination of employment or a
termination of Service that are considered “deferred compensation” under Section
409A, references to the Grantee’s “termination of employment” or “termination of
Service” (and corollary terms) with the Company shall be construed to refer to
the Grantee’s “separation from service” (as defined for purposes of Section
409A).



 

[INTENTIONALLY LEFT BLANK]

 

6 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its officer duly authorized to act on behalf of the Committee, and the
Grantee has personally executed this Agreement.

 



  THE McCLATCHY COMPANY               By       Secretary         Company’s
Address:           2100 Q Street     Sacramento, CA 95816               GRANTEE
                        Grantee’s Address:                  



 



7 

